EAGLES, Judge.
Petitioner brings forward five assignments of error. Assignment of error No. 6 is not brought forward and is deemed abandoned. N.C.R. App. P. 28(b)(5). After a careful consideration, we reverse and remand.
Respondent is an occupational licensing agency and accordingly must comply with the provisions of Article 3A of Chapter 150B of the General Statutes. G.S. 150B-38(a). Article 3A, G.S. 150B-38 provides inter alia:
(b) Prior to any agency action in a contested case, the agency shall give the parties in the case an opportunity for a hearing without undue delay and notice not less than 15 days before the hearing. Notice to the parties shall include:
(1) A statement of the date, hour, place, and nature of the hearing;
(2) A reference to the particular sections of the statutes and rules involved; and
(3) A short and plain statement of the facts alleged.
(c) Notice shall be given personally or by certified mail. If given by certified mail, notice shall be deemed to have been given on the delivery date appearing on the return receipt. If notice cannot be given personally or by certified mail, then notice shall be given in the manner provided in G.S. 1A-1, Rule 4(jl).
(d) A party who has been served with a notice of hearing may file a written response with the agency. If a written response is filed, a copy of the response must be mailed to all other parties not less than 10 days before the date set for the hearing.
(e) All hearings conducted under this Article shall be open to the public. A hearing conducted by the agency shall be *800held in the county where the agency maintains its principal office. A hearing conducted for the agency by an administrative law judge requested under G.S. 150B-40 shall be held in a county in this State where any person whose property or rights are the subject matter of the hearing resides. If a different venue would promote the ends of justice or better serve the convenience of witnesses, the agency or the administrative law judge may designate another county. A person whose property or rights are the subject matter of the hearing waives his objection to venue if he proceeds in the hearing.
G.S. 150B-38(b) specifically provides that the agency shall give a party an opportunity for hearing and notice “[p]rior to any agency action in a contested case.” G.S. 150B-2(2) defines a “contested case” as “an administrative proceeding pursuant to this Chapter to resolve a dispute between an agency and another person that involves the person’s rights, duties, or privileges, including licensing or the levy of a monetary penalty.” A dispute involving the existence of allegedly prejudicial information in respondent’s public file pertinent to petitioner’s license affects petitioner’s substantive rights and qualifies as a contested case under G.S. 150B-2(2). Nonetheless, respondent contends that “Dr. Sullivan failed to initiate a contested case under the Administrative Procedure Act.
. . . Statutory requirements governing contested cases require that a contested case be commenced ‘by filing a petition with the Office of Administrative Hearings.’ N.C. Gen. Stat. § 150B-23.” However, these provisions apply only to Article 3: under Article 3A, there is no requirement that a petition or other notice be filed with the Office of Administrative Hearings. Compare G.S. 150B-23(a) with G.S. 150B-38. Accordingly, we hold that petitioner’s 21 June 1991 letter was sufficient to trigger the contested case provisions of G.S. 150B-38, supra, and that respondent’s subsequent action constituted agency action on a contested case which affected the substantive rights of petitioner.
The General Assembly has provided that it is the Board’s duty to maintain records regarding licensees. G.S. 90-16. We note that while respondent correctly notes that there is no express statutory authority setting forth guidelines for the expungement of information from the files of the Board of Medical Examiners, the statutory duty to maintain records concerning licensees, G.S. 90-16, carries with it the concomitant responsibility to assure that there is a factual basis for any record maintained and to assure *801that records maintained in obedience to the statute are accurate. This requirement is both reasonable and critically important when the records bear on one’s license to engage in an occupational livelihood. See generally In Re Magee, 87 N.C. App. 650, 362 S.E.2d 564 (1987).
In sum, we hold that petitioner was entitled to notice and to an opportunity to be heard pursuant to G.S. 150B-38 prior to respondent’s decision in this action. Accordingly, we reverse the trial court’s order with instructions that the cause be remanded to respondent for a hearing. We need not address petitioner’s remaining assignments of error.
Reversed and remanded.
Judges ORR and GREENE concur.